Breese, J. The principal question on the record is, as to the power of the Circuit Court of Pike county in a criminal case, to take a recognizance of the defendant, to appear in the Circuit Court of Adams county on a change of venue applied for by, and awarded to, the defendant. It is admitted there is no such power expressly given by statute. We think the power exists independent of any statute, and is an inherent power in the Circuit Court, as in the Court of Queen’s Bench, and has always been exercised by those courts since the first organization of the State governments. There can be no doubt, the Circuit Court of Pike county, on a change of venue being awarded, could have committed the prisoner for safe keeping. Requiring him to enter into a recognizance is nothing more, and not so harsh a proceeding, and follows as a necessary consequence upon, or as an adjunct of, the power to commit. The judgment, however, must be reversed, and the cause remanded, for the reason that the scwe facias was awarded against the wrong party. The forfeiture was well taken, and will stand, but the scire facias and the proceedings under that, must be set aside for irregularity. Another scire facias can issue, directed to the proper parties. Judgment reversed.